Citation Nr: 1115027	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-24 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypogonadism, claimed as a prostate disorder, to include as due to herbicide exposure.  

2.  Entitlement to service connection for obstructive sleep apnea, claimed as a respiratory disorder and bronchitis, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active service from April 1969 to April 1973.  He served in the Republic of South Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied service-connection for posttraumatic stress disorder (PTSD); hypogonadism, claimed as a prostate disorder; and obstructive sleep apnea, claimed as a respiratory disorder and bronchitis. 

The Veteran was scheduled to appear at an RO hearing in November 2007 but he cancelled that hearing and chose, instead, to appear at an Informal Hearing Conference before a Decision Review Officer, which he did in November 2007.  

Subsequently, a January 2008 rating decision granted service-connection for PTSD and assigned an initial 30 percent disability rating, effective October 2, 2006 (date of receipt of the original claims for service-connection in this case).  That rating decision noted that the Veteran had served in the Republic of South Vietnam (as confirmed by service treatment records).

This grant of service connection is a complete grant of the benefit sought on appeal and, thus, that matter is no longer before the Board.  Once service-connection was granted the Veteran had one year within which to initiate an appeal as to either the assignment of the initial 30 percent disability rating or the effective date of the grant of service-connection.  He did not do so.  As there is no jurisdiction conferring Notice of Disagreement (NOD) as to the downstream elements of effective date or compensation level, no such issue is now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues were readjudicated by the RO in a January 2008 Supplemental Statement of the Case (SSOC).  The Veteran's was notified, by letter in March 2008 that his appeal was being certified to the Board.  In April 2008, he submitted copies of VA outpatient treatment (VAOPT) records, including laboratory studies and a duplicate copy of a November 2006 VAOPT record.  He also submitted a copy of an October 2006 chest X-ray which was negative.  That evidence was submitted without a written waiver of initial consideration of that evidence by the RO.  

Under 38 C.F.R. § 20.800, and subject to the limitations in 38 C.F.R. § 20.1304, "an appellant may submit additional evidence, or information as to the availability of additional evidence, after initiating an appeal."  38 C.F.R. § 20.1304(c) provides that any pertinent evidence submitted without a waiver must be referred to the RO.  38 C.F.R. § 20.1304(c) specifically states that "[e]vidence is not pertinent it if does not relate to or have a bearing on the appellate issue or issues."  

As to this, some of the additional evidence consists of mere duplicate copies of evidence already on file and considered, or consists of evidence which has no bearing on the outcome of this appeal.  Accordingly, the additional evidence is not pertinent and referral of the claims for readjudication in light of this evidence is not required.  

Private clinical records indicate a notation in September 1997 of diet controlled diabetes and, in March and July 1999, notations of hyperglycemia.  However, subsequent voluminous private clinical records do not indicate that the Veteran has diabetes.  Because the Veteran served in the Republic of South Vietnam the matter of whether he has diabetes and seeks to claim service-connection for diabetes is referred to the RO for clarification.  

In the February 2011 Informal Hearing Presentation, the Veteran's service representative disagreed with the assignment of a 30 percent rating for PTSD (which remains the Veteran's only service-connected disorder).  However, as this was received more than one year after the January 2006 notification of the initial assignment of a 30 percent rating, this must be construed as a claim for an increased rating.  

The issue of an increased rating for PTSD has thus been raised by the record, but the RO has not had the opportunity to adjudicate it.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam in 1970 and 1971 during the Vietnam era, and his exposure to herbicides is presumed.  

2.  Prostate cancer is not shown.

3.  Hypogonadism and prostatitis first manifested decades after active service and the greater weight of the competent and probative evidence does not establish a link between hypogonadism or prostatitis and military service, including inservice herbicide exposure.  

4.  A chronic respiratory disorder is not currently shown and obstructive sleep apnea which manifested decades after military service and the greater weight of the competent and probative evidence does not establishing a link between obstructive sleep apnea and military service, including inservice herbicide exposure.  


CONCLUSIONS OF LAW

1.  Hypogonadism and prostatitis, to include as due to exposure to Agent Orange, were not incurred in or aggravated by service, and prostate cancer and hypogonadism, as a chronic endocrinopathy, may not be presumed to be of service origin, and service connection for hypogonadism and prostatitis may not be presumed on the basis of diseases presumptively due to inservice herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  Obstructive sleep apnea, a respiratory disorder, and bronchitis, to include as due to exposure to Agent Orange, were not incurred in or aggravated by service, and service connection for obstructive sleep apnea, a respiratory disorder, and bronchitis may not be presumed on the basis of diseases presumptively due to inservice herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist claimants in developing information and evidence necessary to substantiate claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claims, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the Veteran was provided with pre-adjudication VCAA notice by letter, dated in November 2006, prior to the RO adjudication of the claim in March 2007.  He was notified of the evidence needed to substantiate a claim for service-connection and of the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on his behalf, any private, VA or other Federal records.  The notice included information as to determinations of effective dates and determinations of disability ratings.  See Dingess, Id. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The RO has obtained the Veteran's service treatment records (STRs).  

The Veteran's VA and private medical records are on file.  The Veteran appeared before a Decision Review Officer in November 2007.  

The Veteran has been afforded a VA examination addressing whether his claimed respiratory disorder and bronchitis are related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  No such examination was accomplished as to the claim for service-connection for hypogonadism, claimed as a prostate disorder, because he does not contend and it is not shown that he has prostate cancer, nor is it shown that he had a disorder of the prostate or hypogonadism during service nor until many years after service, and he conceded to a VA Decision Review Officer that he had not been told by a physician that his condition was linked to Agent Orange exposure. 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The February 1969 service entrance examination was negative but in an adjunct medical history questionnaire it was reported that the Veteran had or had had mumps, dizziness or fainting spells, chronic or frequent colds, kidney stone or blood in his urine, and frequent trouble sleeping.  It was noted that he had had a tonsillectomy at age 9 and had bleed excessively. 

In June 1969 the Veteran had a cold, described as a viral upper respiratory infection (URI).  He was hospitalized overnight in June 1970 for another URI.  While stationed in Vietnam, in April 1970 he had a URI and in August 1970 he had a sore throat, and almost two weeks later he was noted to have had a cold for the past week.  The impression was a viral illness.  

In December 1970 the Veteran had acute bronchitis.  In February 1971 he had a cold with a sore throat and the impression was a viral syndrome.  While still stationed in Vietnam, in May 1971 he had a URI with bronchitis.  He had another cold in June 1971.  

On service separation examination in 1973 it was noted that the Veteran's tonsils had been enucleated.  His lungs and chest were normal as were his abdomen, viscera, and genitourinary system.  It was noted that he had had chronic colds for the past two years secondary to the climatic area at Scott Air Force Base in Illinois, which were relieved by aspirin and there were no complications or sequelae. He had spontaneously passed a kidney stone in 1967 and there were no complications or sequelae.  He had had a tonsillectomy in childhood and there were no complications or sequelae.  

Records of Dr. D. B. reflect that in April 1995 the Veteran's complaints included difficulty falling asleep at times and, after awakening, he was unable to get back to sleep.  He was given medication for his sleep disturbance.  Sleep disturbance was again noted in May 1995 but he was doing better with medication.  He was continued on medication in 1995 and 1996 for insomnia.  In November 1998 he complained of chest congestion.  The assessment was "URI/bronchitis."  In July 1999 he had penile pain which was probably secondary to yeast and he had perineal pain probably due to prostatitis.  By September 1999 the prostatitis had resolved.  In October 1999 he had URI symptoms, similar to symptoms he had experienced in November, when he had bronchitis.  The assessment was "URI/bronchitis."   

Records of Dr. K. K. reflect treatment in October 2003 for hypogonadism.  

Records of the Carolina Hospital system show that the Veteran was hospitalized in May 2004, presenting with a curious condition which apparently occurred on a yearly basis.  He developed progressive exertional dyspnea and extreme fatigue.  The diagnoses were shortness of breath and exertional dyspnea, possibly secondary to bronchospasm; hypoxemia; hypercholesterolemia; possible obstructive sleep apnea; and obesity.  

Treatment records of Dr. V. C. in 2004 show that in May 2004 the Veteran complained of exertional dyspnea. The assessments included active bronchospasm and obstructive sleep apnea.  Also in that month he was seen at an emergency room for a recent increase, within the last 2 to 3 weeks, of exertional dyspnea which had occurred on a yearly basis.  He had a history of bronchitis with pneumonitis. In July 2004 a sleep study confirmed obstructive sleep apnea.  In December 2004 it was noted that he had been seen in November 2004 for erectile dysfunction and found to have low testosterone but he voided well and had no other urologic symptoms.  Also in December 2004 it was noted that he had deviation of the nasal septum and redundant uvula.  In January 2005 he was doing well following a septoplasty and uvuloplatatoplasty.  

Records of Dr. S. G. from 2004 to 2006 reflect treatment of the Veteran for hypogonadism and erectile dysfunction.  

Records of Dr. J. T. reflect that in September 2005 it was noted that the Veteran had acute right sinusitis, probably aggravated by seasonal allergy.  In August 2006 it was noted that he was on testosterone treatment by another physician for hypogonadotropic hypogonadism.  In November 2006 it was recommended that he be evaluated by an endocrinologist for possible replacement therapy for hypogonadism which did not cause side effects.  It was also noted that he had had an uvuloplasty in 2004 for sleep apnea.  

A VAOPT record of October 2006 noted that after service the Veteran had worked in the fiber industry for 25 years.  He had one child.  

In the Veteran's September 2007 VA Form 9, Appeal to the Board, he stated that he still had problems with his prostate and from sleep apnea.  He truly believed that these were due to his inservice herbicide exposure.  

A November 2007 report of a Decision Review Officer reflects that the Veteran reported that he had been diagnosed with hypogonadism and that he had very low testosterone levels.  This made it difficult for he and his wife to have children.  He had not been told by a physician that his condition was linked to Agent Orange exposure.  He stated that he had had episodes of bronchitis since service.  He had been diagnosed with sleep apnea in about 2000. He had problems related to breathing and did not get enough oxygen.  He was not being treated now but had had corrective surgery for a deviated nasal septum.  His wife affirmed that he had had respiratory problems over a long period of time.  

On VA respiratory examination in November 2007 a review of the claim file was noteworthy for documentation of "acute bronchitis" on one occasion [during service] and a subjective report on a history form of "chronic colds."  On the current examination the Veteran complained of problems breathing.  He felt that most of his problems were in his nasal passage and with his sinuses.  He reported having had recurrent episodes of bronchitis over the years.  While he denied having daily coughing, he reported that he had an occasional dry cough.  He had sputum production first thing in the morning with sinus infections.  He had rare episodes of hemoptysis with sinus infections.  He reported having some dyspnea after extended walking but felt that he could walk about 500 feet without shortness of breath.  He did not have a diagnosis of asthma.  Currently he was not on any treatment for a respiratory condition but reported being treated for a sinus infection about two weeks earlier.  In the last year he had had one episode requiring treatment by a healthcare provider, which was the infection he had had about two weeks earlier.  He occasionally used over-the-counter medications.  

On physical examination the Veteran's lungs were clear to auscultation with good excursion and no abnormality of his cardiovascular system was noted.  A chest X-ray revealed his heart was not enlarged and the mediastinal contours were unremarkable and unchanged.  His lungs were well expanded and free of infiltrates. The pleural surfaces were clear.  The radiological impression had been no evidence of active cardiopulmonary disease.  X-rays of his sinuses revealed no abnormality.  

The diagnosis was rhinorrhea.  It was commented that in the past the Veteran had had repair of a deviated septum and an uvulectomy, and a sinus operation.  It was opined that the Veteran's current respiratory disorder was less likely as not related to any respiratory condition in active military service.  The rationale was that the STRs indicated acute bronchitis with resolution and there was a subjective mention of "chronic colds" but there was no current clinical evidence to support a diagnosis which had persisted for more than 30 years.  Subsequently, it was noted that pulmonary function testing had been normal and that based thereon there was no change in the diagnosis.  There was no clinical or objective evidence to support a diagnosis of a respiratory condition.  

In a statement received in April 2008 the Veteran reported that his private and VA treating clinicians had informed him that his testosterone levels were now in an acceptable range for the time being.  He had sought treatment for breathing problems in November 2007, when he felt that he had bronchitis and when treated the next March for the same problems a diagnosis of bronchitis was rendered.  


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Certain chronic diseases, including cancer and endocrinopathies, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996).   

Analysis

Hypogonadism and Prostatitis

It is clear from the record that the Veteran's hypogonadism first manifested in 2003, many years after his military service and his conceded inservice exposure to herbicides.  Likewise, his prostatitis is not shown prior to 1999, decades after active service and even then is not shown to have been chronic.  While he has undergone treatment in recent years for hypogonadism, there is nothing in the record which links the either the acute postservice prostatitis or the chronic hypogonadism, both of which first manifested decades after service, to the Veteran's period of military service or any inservice herbicide exposure.  In fact, the Veteran has not provided any lay evidence of continuity of symptomatology which would serve as a link to his period of military service.  Rather, the only link to his military service is the Veteran's own belief that inservice herbicide exposure is somehow causative of his hypogonadism or prostatitis, or both.  Lastly, it is not contended, nor shown by lay or medical evidence, that the Veteran has ever had or now has prostate cancer.  

While competent to attest to observable lay symptoms, e.g., those which might have occurred after service to show continuity of symptomatology, and this is not the case here, the Veteran is not competent to offer his own lay opinion as to a medical nexus between hypogonadism or prostatitis and his inservice herbicide exposure.  See generally Espiritu v. Derwinski, 2 Vet App 492 (1992); Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006) (when lay evidence is competent to establish a medical diagnosis or etiology). 

Accordingly, service-connection for hypogonadism and prostatitis is not warranted.  

Obstructive Sleep Apnea, Bronchitis, and Respiratory Disorder

While the STRs show that the Veteran had colds, URIs, and episodes of bronchitis during service, these were specifically noted at the time service separation examination.  While the term "chronic" was used at that time to describe his colds, this referred to the frequency with which he had the colds or URIs.  It does not describe a "chronic" respiratory condition.  Indeed, it is merely consistent with the history noted at service entrance that he had pre-service chronic or frequent colds.  Moreover, the separation examination specifically found that the Veteran had no complications or sequelae from his inservice "chronic" colds.  

Accordingly, it must be concluded that a chronic respiratory disorder, including bronchitis, is not shown during active service.  Further, the VA examiner in 2007 concluded that a current respiratory disorder was less likely as not related to any respiratory condition during service because acute inservice bronchitis had resolved and there was no current clinical evidence to support a diagnosis which had persisted for more than 30 years.  Indeed, that examiner subsequently found that there was no clinical or objective evidence to support a diagnosis of a respiratory condition.  

As to obstructive sleep apnea, this is first shown decades after the Veteran's military service, with the earliest possible complaints of sleep disturbance not antedating 1995.  

The Veteran has not provided any lay evidence of continuity of symptomatology which would serve as a link between obstructive sleep apnea and his period of military service, including any inservice herbicide exposure.  Rather, the only link to his military service is the Veteran's own belief that inservice herbicide exposure is somehow causative of his obstructive sleep apnea.  Again, he is not competent to offer his own lay opinion as to a medical nexus between obstructive sleep apnea, bronchitis, or any respiratory disorder and any incident of his military service, including inservice herbicide exposure.  See generally Espiritu v. Derwinski, 2 Vet App 492 (1992); Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006).  

Accordingly, service-connection is not warranted for obstructive sleep apnea, bronchitis, and a respiratory disorder

Here, the preponderance of the evidence is against the claims and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  


ORDER

Service connection for hypogonadism and prostatitis, claimed as a prostate disorder, to include as due to herbicide exposure, is denied.  

Service connection for obstructive sleep apnea, claimed as a respiratory disorder and bronchitis, to include as due to herbicide exposure, is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


